DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment filed 5//4/2021 has been entered.  
Claims pending: 27-28 and 31 (3).  
Claims amended:
1) Independent claims: 1, 21 and 27.
2) Depending claims: 5, 7, 8, 22 and 24.
3) Claims canceled on May 4, 2021: 
1) independent claims: 1, 21, and 
2) Dependent claims: 22-24, and 29.
4) Claims new: none.
5) Claims canceled up-to-date: dependent claims 2-20, 22-26, 29-30 and 32-33.
Status of Claims
Claims pending: 27-28 and 31.  The pending claims comprise 3 groups of claims:
	1) Method1: 27-28 and 31.

As of 5/4/2021, independent claim 27 is as followed:







[1] providing, with a computer system comprising an application server and a transaction database, a root webpage to a web browser executing on a root donor device, the root webpage comprising a plurality of static webpage content associated with a charitable fundraising campaign including at least one webform, the root webpage comprising a first uniform resource locator configured to identify the root webpage as a first unique resource in the application server;
[2] receiving, with the application server, a user-generated input from a root donor user comprising a first set of payment data from the at least one webform via the root webpage;
[3] transmitting, with the application server, the first set of payment data to a payment gateway;
[4] executing, via the payment gateway, a first transaction associated with a first charitable donation;
[5] provisioning, with the computer system, a first set of transaction data for the first transaction from the payment gateway to the application server;
[6] automatically executing, with the computer system, an algorithm comprising a universally unique identifier standard to generate a first globally unique identifier in response to provisioning the first set of transaction data to the application server;
[7] associating, with the application server and in the transaction database, the first set of transaction data from the first transaction with the first globally unique identifier;
[8] storing, with the application server and in the transaction database, the first set of transaction data from the first transaction as a root node and the first globally unique identifier associated therewith as a primary key to the root node;
[9] automatically generating, with the computer system, a branch webpage comprising the plurality of static webpage content associated with the charitable fundraising campaign including the at least one webform;

[11] providing, with the computer system, a first webpage to the root donor user at the root donor device, the first webpage comprising a first transaction confirmation and the second uniform resource locator;
[12] communicating, with the computer system, the second uniform resource locator from the root donor device a branch donor user at to a branch donor user at a branch donor device;
[13] providing, with the computer system, the branch webpage to a web browser executing on the branch donor device in response to a request from the branch donor user at the branch donor user at the branch donor device;
[14] receiving, with the application server, a user-generated input from the branch donor user comprising a second set of payment data from the at least one webform via the branch webpage;
[15] executing, via the payment gateway, a second transaction for a second charitable donation; 
[16] provisioning, with the computer system, a second set of transaction data for the second transaction from the payment gateway to the application server;
[17] automatically executing, with the computer system, the algorithm comprising the universally unique identifier standard to generate a second globally unique identifier in response to provisioning the second set of transaction data to the application server;
[18] associating, with the computer system, the second set of transaction data from the second transaction with the first globally unique identifier and the second globally unique identifier;

[20] assigning, with the computer system and in the transaction database, the second globally unique identifier as a foreign key to the child node;
[21] automatically generating, with the computer system, a sub-branch webpage comprising the plurality of static webpage content associated with the charitable fundraising campaign including the at least one webform;
[22] automatically generating, with the computer system, a third uniform resource locator configured to identify the sub-branch webpage as a third unique resource in the application server, wherein the second globally unique identifier comprises a parameter of the third uniform resource locator;
[23] providing, with the computer system, a second webpage to the branch donor user at the branch donor user at the branch donor device, the second webpage comprising a second transaction confirmation and the third uniform resource locator;
[24] communicating, with the computer system, the third uniform resource locator from the branch donor device to a sub-branch donor device;
[25] providing, with the computer system, the sub-branch webpage to a web browser executing on the sub-branch donor device;
[26] receiving, with the application server, a user-generated input from a sub-branch donor user comprising a third set of payment data from the at least one webform via the sub-branch webpage; 
[27] executing, via the payment gateway, a third transaction for a third charitable donation; 
[28] provisioning, with the computer system, a third set of transaction data for the 
[29] automatically executing, with the computer system, the algorithm comprising the universally unique identifier standard to generate a third globally unique identifier in response to provisioning the third set of transaction data to the application server;
[30] associating, with the computer system, the third set of transaction data with the second globally unique identifier and the third globally unique identifier;
[31] storing, with the application server and in the transaction database, the third set of transaction data and the second globally unique identifier and the third globally unique identifier associated therewith, wherein the third set of transaction data is stored as a descendant node to the child node;
[32] assigning, with the computer system and in the transaction database, the third globally unique identifier as a foreign key to the descendant node;
[33] querying, with the application server, the transaction database to aggregate transaction data for the root donor user across child nodes and descendant nodes of the root node to calculate an aggregate transaction value across each node;
[34] generating, with the application server, an influence report comprising a quantified
measure of influence for the root donor user in the charitable fundraising campaign, wherein the
quantified measure of influence comprises an aggregate value of all transactions having a
descendent node relationship with the root node; and
[35] providing, with the computer system and via the application server, the influence report to the root donor user at the root donor device, 
wherein the influence report comprises a plurality of influence data associated with the root donor user comprising an original gift amount, a total number of times the second uniform resource locator was shared, a total number of transactions associated with the branch webpage and an aggregate transaction value for the total number of transactions.
Note: for referential purpose, numerals [1]-[35] are added to the beginning of each step.
Claim Rejections - 35 USC § 112
Claims 27-28 and 31 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) In independent claim 27, step [11] of providing a 1st webpage to the root donor user at the root donor device is vague because a root webpage has been provided to the root donor user at the root donor device and the “root webpage” appears to be “a 1st webpage” to the root donor user at the root donor device.  It’s not clear what is 1st webpage is.  Figs. 4 shows a “donorwebpage.com/rootGUID”, Fig. 7 shows “donorwebpage.com/branchGUID”.  
“[1] providing, with a computer system comprising an application server and a transaction database, a root webpage to a web browser executing on a root donor device,

    PNG
    media_image1.png
    154
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    403
    media_image2.png
    Greyscale


“[11] providing, with the computer system, a first webpage to the root donor user at the root donor device, the first webpage comprising a first transaction confirmation and the second uniform resource locator;”
1) In independent claim 27, step [23] of providing a 2nd webpage to the branch donor user at the branch donor device is vague because a branch webpage has been provided to the branch donor user at the branch donor device and the “branch webpage” appears to be “a 2nd webpage” to the branch donor user at the branch donor device.  It’s not clear what is 2nd webpage is? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).

Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 27-28 and 31 (method) are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over:
Name:					Publication:
(1) GLINBERG			US 2008/0.021.720, and 
(2) THOMAS				US 2016/0.055.322, and 
(3) BEZOS et al. 			USP 6,029,141, and
(4) SCHWARTZ et al.			US 2002/0.091.538.

As for independent claim 27, GLINBERG discloses a method/ system for embedding a globally unique identifier in a web form for the purpose of tracking relationships between charitable transactions across a network, the method comprising:
[1] providing, with a computer system comprising an application server and a transaction database, a root web page to a web browser executing on a root donor device, the root web 

    PNG
    media_image3.png
    258
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    294
    675
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    675
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    347
    450
    media_image6.png
    Greyscale

[2] receiving, with the application server, a user-generated input from a root donor comprising a first set of payment data from the at least one webform via the root webpage;
{see Fig. 3, and

    PNG
    media_image7.png
    344
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    320
    500
    media_image8.png
    Greyscale

[3] transmitting, with the application server, the first set of payment data to a payment gateway;
[4] executing, via the payment gateway, a first transaction associated with a first charitable donation;
[5] provisioning, with the computer system, a first set of transaction data for the first transaction from the payment gateway to the application server;

    PNG
    media_image9.png
    313
    451
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    609
    550
    media_image10.png
    Greyscale

[7] associating, with the application server and in the transaction database, the first set of transaction data from the first transaction with the first globally unique identifier;


    PNG
    media_image11.png
    614
    600
    media_image11.png
    Greyscale


[6] generate a first globally unique identifier in response to provisioning the first set of transaction data to the application server;
{see Table 2, a “Unique Donation Identifier” and Fig. 8, “Donation Identifier”.  


    PNG
    media_image12.png
    639
    600
    media_image12.png
    Greyscale

[7] associating, with the computer system and in the transaction database, the first set of  transaction data with the first globally unique identifier;

    PNG
    media_image13.png
    445
    600
    media_image13.png
    Greyscale

[8] storing, with the computer system and in the transaction database, the first set of transaction data as a root node and the first globally unique identifier associated therewith as a primary key assigned to the root node;
{see Fig. 13, Fig. 8 and [0036]}

    PNG
    media_image14.png
    247
    501
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    240
    600
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    292
    525
    media_image16.png
    Greyscale

[9] automatically generating, with the computer system, a branch webpage comprising the plurality of static webpage content associated with the charitable fundraising campaign including the at least one webform;
{see Fig. 5, and respective [0031] and [0060]}




    PNG
    media_image17.png
    456
    600
    media_image17.png
    Greyscale


	


    PNG
    media_image18.png
    85
    550
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    416
    550
    media_image19.png
    Greyscale

[11] providing, with the computer system, a first transaction confirmation webpage to the root donor device, the first transaction confirmation webpage containing comprising a first transaction confirmation and the second uniform resource locator;
{see Fig.5, Donation 1, Donation 2, Donation 3, and 6 above, and [0026]}
Steps [1]-[11] is for the root (1st) donor at the root donor computer device.
Steps [12]-[23] is for the branch (2nd or followers of the 1st donor) donor at the branch donor computer device.
Note that the generation of a 2nd set of transaction data, and 2nd unique globally identifier is mere duplicate of the generation of the 1st set of transaction data and 1st unique globally identifier for a 2nd donation for multiple donors (2nd donor) and multiple effects.
Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   

rd or followers of the 2nd donor) donor at the sub-branch donor computer device.
Note that the generation of a 3rd set of transaction data, and 3rd unique globally identifier is mere duplicate of the generation of the 1st set of transaction data and 1st unique globally identifier for a 3rd donation for multiple donors (3rd) and multiple effects.
Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
This is shown in Fig. 11 and respective [0036] of GLINBERG.

    PNG
    media_image16.png
    292
    525
    media_image16.png
    Greyscale


    PNG
    media_image14.png
    247
    501
    media_image14.png
    Greyscale

[33] querying, with the application server, the transaction database to aggregate for the root donor user across child nodes and descendant nodes of the root node to calculate an aggregate transaction value across each node;

    PNG
    media_image20.png
    268
    501
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    319
    500
    media_image21.png
    Greyscale


    PNG
    media_image9.png
    313
    451
    media_image9.png
    Greyscale

[34] generating, with the application server, an influence report comprising a quantified
measure of influence for the root donor user in the charitable fundraising campaign, wherein the
quantified measure of influence comprises an aggregate value of all transactions having a
descendent node relationship with the root node; and

    PNG
    media_image16.png
    292
    525
    media_image16.png
    Greyscale

[35] providing, with the computer system and via the application server, the influence report to the root donor user at the root donor device, 
wherein the influence report comprises a plurality of influence data associated with the root donor user comprising an original gift amount, a total number of times the second uniform resource locator was shared, a total number of transactions associated with the branch webpage and an aggregate transaction value for the total number of transactions.
	
    PNG
    media_image22.png
    273
    250
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    204
    552
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    206
    576
    media_image24.png
    Greyscale





    PNG
    media_image25.png
    507
    400
    media_image25.png
    Greyscale





GLINBERG fairly teaches the claimed invention except for explicitly discloses:
1) executing an algorithm to generate a unique identifier, 
2) The unique identifier of an entity along with a unique transaction identifier in a communication to the server wherein the Web site uses these information to identify the entity that was the source of a task (solicitor), and 
(3) aggregate transaction values in branch (team or group) in the form of  branch webpages and/or root node or child node.
In a verification system for secure transmission in a distributed processing network, THOMAS teaches the provision of an arithmetic/logic unit (ALU) for executing an algorithm to generate a unique identifier, see [0010-0011] and respective [101, 103 and 111].

    PNG
    media_image26.png
    297
    500
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    410
    466
    media_image27.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in charitable system of GLINBERG logic to execute an algorithm to generate a unique identifier of the involved item as taught by THOMAS for verification and tracking.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
GLINBERG/THOMAS fairly teaches the claimed invention except for explicitly discloses:
2) The unique identifier of an entity along with a unique transaction identifier in a communication to the server wherein the Web site uses these information to identify the entity that was the source of a task (solicitor), and 
(3) aggregate transaction values in branch (team or group) in the form of  branch webpages and/or root node or child node.

Fig. 4., 404, “product_id”,
	406 “store-idA”, 

    PNG
    media_image28.png
    219
    526
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    359
    572
    media_image29.png
    Greyscale

include in charitable system of GLINBERG/THOMAS unique identifier of the involved party and product/service for tracking the source of the involved party as taught by BEZOS et al. for tracking purpose.  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The applying of the “unique identifier” to a console of the entity instead of the entity itself is within the knowledge of the PHOSITA and would have been obvious to do so.  

In a similar system and method for an efficient fundraising campaign over the Internet,
SCHWARTZ et al. is cited to teach the aggregate transaction value in branch such as team or group, and features of the report such as aggregate influence value for each group/team.

    PNG
    media_image30.png
    392
    650
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    376
    650
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    804
    650
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    572
    600
    media_image33.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to include in charitable system of GLINBERG / THOMAS/ BEZOS et al. the feature of a provided transaction report to the donor device as taught by SCHWARTZ et al. to effectively communicate with team members campaign progress in real time so correction can be made, as shown in [0014-015].  Alternatively, since the claimed invention is merely (A) a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable 
27 above), which deals with an aggregate transaction value for a specific node, this is taught in GLINBERG Fig. 8, Fig. 12, and respective [0036], [0058] and/or BEZOS et al. Fig. 7.
As for dep. claim 31 (part of 1 above), this is taught in GLINBERG Figs. 11, 13 and Fig. 5, and respective [0031].  The 3rd set is level 3 with “Donation 5” to “Donation 10”.  Also, “Donation 11” could read over 3rd set as weill.  

    PNG
    media_image15.png
    240
    600
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    292
    525
    media_image16.png
    Greyscale

Response to Arguments
Applicant's arguments on 5/4/2021, are noted and the results are shown below:
I. 101 Rejection: None.
112, 2nd Rejections:
The rejection has been withdrawn but a new rejection is made due to applicant’s amendment.
III. 103 Rejections:
Applicant’s arguments with respect to claims 1, 21-24, 27-29 and 31 have been considered but are moot because new citations have been cited to address new feature in the amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

No claims are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689